Holt, J.,
dissenting:
No general educational qualification is required of one who desires to register. He may believe that the Polish corridor has to do with architecture and that the Rosetta stone was a crown jewel of Egypt, and yet be eligible. All that he can be questioned about are qualifications as to the age and residence and about the prepayment of poll taxes declared to be prerequisite to the right to vote. Sections 18, 20 and 21 of the Constitution. He, the applicant, must “answer on oath any and all questions affecting his qualifications as an elector.” Constitution, section 20. If those interrogatories propounded to him touch upon such matters, they are plainly competent; otherwise not.
*92This applicant submitted to the registrar his petition for enrollment required by said section 20. That application was so polished in its accuracy that it was reminiscent of a night school, and the suspicion thus aroused was amply confirmed by his subsequent examination, the questions and answers in which were written by the applicant.
He was first asked:
“Queston What is ment by Legal Residenct in Va,” and answered: “All persons Who have lived in the Stat—for one year are a Legal Residenter."
This question is conceded to be permissible and it is said that the answer is substantially correct. It is certainly not accurate.
He was next asked: “When is the Payment of Poll Tax Not Requered.” He answered: “After a Pearson have obtaine the age of sixty years.”
This answer was all wrong. Said section 20 declares that the applicant must have first “personally paid to the proper officer all State poll taxes legally assessed or assessable against him * * .” Certain it was that the prepayment of the necessary poll taxes affected his qualification. Just what prepayment was necessary is made plain by section 20 itself, and until it had been made registration was not proper; and so I think it plain that he could be questioned as to it.
Finally he was asked: “What are the Requsites to enable one to Register in Va.” His answer is: “He will have to Be 21 years of age and a citizen—of the State for one year in the City Town or county for 6 month Precinct in which he ofers to vote 30 Days and Pay all State Tax for 3 years Back say for 1926, 27 and 28 and * * .”
This question is but a paraphrase of the caption to said section 20, which reads: “who may register.” That section tells what a man must do before he can register, and this applicant, with parrot-like precision, had already filled out *93properly the written application required of him, as he had been taught to do, but when cross-examined it immediately became apparent that he was wholly ignorant of the most elementary requirements.
All of this, I think, is too explicit to require elaboration. Every question asked was about matters “affecting his qualifications” and is not affected by the fact that it was in form general and applied to other applicants also. The language of the Constitution is too clear to require construction, and so it is wholly unnecessary to examine the debates of the Constitutional Convention to ascertain what was meant. Dubious statutory provisions are to be construed, but those plain upon their face require no construction. In the instant case we have a coached applicant, who repeated verbatim what he had been taught to write and who manifestly had no idea what it was all about.
As I see it, the substance of the court’s opinion is that an applicant who has complied with the formal requirements of section 20 must be received, and that the power which is given the registrar to question him as to his qualifications as an elector might as well never have been written.